Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 31, 2012                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  145147 & (56)                                                                                        Michael F. Cavanagh
                                                                                                             Marilyn Kelly
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
                                                                                                           Mary Beth Kelly
  36TH DISTRICT COURT,                                                                                     Brian K. Zahra,
             Plaintiff-Appellant,                                                                                     Justices
             Cross-Appellee,
  v                                                                 SC: 145147
                                                                    COA: 298271
                                                                    Wayne CC: 09-016769-CL
  MICHIGAN AMERICAN FEDERATION
  OF STATE, COUNTY AND MUNICIPAL
  EMPLOYEES COUNCIL 25, LOCAL 917,
             Defendant-Appellee,
             Cross-Appellant.

  _________________________________________/

          On order of the Court, the application for leave to appeal the February 28, 2012
  judgment of the Court of Appeals and the application for leave to appeal as cross-
  appellant are considered and, pursuant to MCR 7.302(H)(1), in lieu of granting leave to
  appeal, we REVERSE that portion of the Court of Appeals judgment that reversed the
  arbitrator’s award of reinstatement and back pay for the grievants. The arbitrator and the
  Wayne Circuit Court correctly found that MCR 3.106(C) does not preclude relief where
  the collective bargaining agreement imposes a just cause standard for termination. In all
  other respects, leave to appeal is DENIED, because we are not persuaded that the
  remaining questions presented should be reviewed by this Court.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           October 31, 2012                    _________________________________________
         t1024                                                                 Clerk